Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER AMENDMENT/COMMENT

Claims 1-16 of D. Schreck et al., US 16/426,892 (May 30, 2019) are pending and in condition for allowance.  

Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Matthew W. Coryell on February 5, 2021.  

Amend the claims as follows:

In claim 1, step c., replace “being at retro-aldol conditions including a temperature between about 230 °C and 300 °C” with “being at retro-aldol conditions of a temperature between about 230 °C and 300 °C”.  

Withdrawal Double Patenting Rejection

Double patenting rejection of instant claims 1-4 and 13-16 over US 10,544,072 is withdrawn in view of Applicant’s filing of a terminal disclaimer.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622